UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6869


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH WAYNE WATFORD, a/k/a Abdul Abrams,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Peter J. Messitte, Senior District Judge. (8:12-cr-00623-PJM-3)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Wayne Watford, Appellant Pro Se. Elizabeth G. Wright, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Wayne Watford, a federal inmate, appeals the district court’s memorandum

opinion and order denying Watford’s motion for a new trial, an amended motion for a new

trial, and a motion to correct the sentence. The court found that the motions were untimely.

On appeal, we confine our review to the issues raised in Watford’s informal brief. See 4th

Cir. R. 34(b). Because Watford’s informal brief does not challenge the district court’s

reasons for denying the motions, Watford has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2